       Case 3:20-cv-00256-KGB-JJV Document 28 Filed 02/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                                           PLAINTIFF

v.                             Case No. 3:20-cv-00256-KGB-JJV

JUSTIN HUNT, Sergeant, NCU, et al.                                                DEFENDANTS

                                             ORDER

       The Court has reviewed the proposed findings and recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 24). Plaintiff Christopher Everett has not objected,

and the time for filing objections has passed. After careful review, the Court adopts the proposed

findings and recommendations as its findings in all respects (Id.).

       Therefore, defendants’ motion for partial summary judgment is granted (Dkt. No. 20). The

Court dismisses Mr. Everett’s failure to protect claims against defendants Moses Jackson and

Dexter Payne without prejudice, and the Court dismisses Mr. Jackson and Mr. Payne as defendants

in this lawsuit. It is certified that an in forma pauperis appeal from this Order would not be taken

in good faith. 28 U.S.C. § 1915(a)(3).

       So ordered this 9th day of February, 2021.



                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
